Citation Nr: 1644554	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to herbicides.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (previously denied as heart condition and heart valve leakage and weakness).

4.  Entitlement to service connection for coronary artery disease (previously denied as heart condition and heart valve leakage and weakness), to include as secondary to exposure to herbicides.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision as to the initial rating assigned for lumbar spine degenerative disc disease, and an August 2013 rating decision as to service connection for Parkinson's disease, and whether new and material evidence has been received to reopen claims for service connection for coronary artery disease and hypertension.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease was remanded by the Board in December 2015 for additional development.  

The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran served within the land borders or on the inland waterways of the Republic of Vietnam or within the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971 during his active duty service, or that he was otherwise exposed to herbicides while on active duty.  

2.  The most probative evidence of record does not demonstrate that the Veteran's Parkinson's disease is caused by or otherwise related to his military service, to include herbicide exposure.  

3.  In a June 2010 rating decision, the RO denied, in relevant part, service connection for a heart condition; the Veteran did not appeal the decision, no new and material evidence was received within the appeal period, and it became final.  

4.  Evidence received since the June 2010 rating decision that denied service connection for a heart condition is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of substantiating the claim of service connection for coronary artery disease.

5.  The most probative evidence of record does not demonstrate that the Veteran's coronary artery disease is caused by or otherwise related to his military service, to include herbicide exposure.

6.  In a June 2008 rating decision, the RO denied service connection for hypertension; the Veteran did not appeal the decision, no new and material evidence was received within the appeal period, and it became final.  

7.  In a June 2010 rating decision, the RO again denied service connection for hypertension; the Veteran did not appeal the decision, no new and material evidence was received within the appeal period, and it became final.  

8.  Evidence received since the June 2010 rating decision which denied service connection for hypertension is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

9.  The most probative evidence of record does not demonstrate that the Veteran's hypertension is caused by or otherwise related to his military service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).   

2.  The June 2008 RO decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

3.  The June 2010 RO decision, which denied, in pertinent part, a heart condition and hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

4.  Evidence added to the record since the June 2010 decision is new and material with respect to the coronary artery disease claim; the claim of entitlement to service connection for coronary artery disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

5.  Evidence added to the record since the June 2010 decision is new and material with respect to the hypertension claim; the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

6.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).   

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims to reopen service connection for coronary artery disease and hypertension in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

With regard to the underlying claims of entitlement to service connection for coronary artery disease and hypertension, and the claim of entitlement to service connection for Parkinson's disease, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claims for service connection.  See Kent v. Nicholson, 20 Vet. App 1 (2006).

The Veteran's service treatment records, VA treatment records, and some identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA was unable to obtain records from some private treatment providers, and notified the Veteran of this fact after making two attempts to obtain them.  Therefore, the duty to assist has been met.  38 C.F.R. § 3.159(e).  Although there is an indication in the Veteran's private treatment records that he is in receipt of disability income, the record does not state whether this disability income refers to the Veteran's disability benefits from VA, or whether it is from some other organization such as the Social Security Administration (SSA).  Additionally, the record does not indicate that this income is related to the Veteran's hypertension, coronary artery disease, and Parkinson's claims.  While relevant SSA records must be obtained, there must be a specific reason to believe such records exist, and, if so, may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010).  No such reasons are evident in this case.

A VA examination has not been obtained in this case.  However, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a VA examination to determine whether the Veteran's Parkinson's disease, hypertension, or coronary artery disease is the result of military service is not necessary to decide the claim.  Although there is a current diagnosis of coronary artery disease and hypertension, and at least an indication of a diagnosis of Parkinson's disease, there is no competent and credible evidence of an in-service event associated with service.  Although the Veteran contends that these disabilities are the result of herbicide exposure, the most probative evidence of record does not demonstrate that the Veteran was exposed to herbicides in service.  The Veteran's service treatment records (STRs) do not indicate that he was diagnosed with coronary artery disease or any other heart disease, hypertension, or Parkinson's disease in service.    

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Claims to Reopen

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hypertension was initially denied by a rating decision in June 2008 on the grounds that there was no diagnosis of or treatment for the condition while in the military, and because treatment records show the condition began over thirty years after discharge from service and do not show that the condition is related to service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

Service connection for hypertension was again denied in June 2010 on the grounds that hypertension is not a disability associated with herbicide exposure, service treatment records do not show a diagnosis of hypertension, and there is no evidence showing that hypertension manifested to a compensable degree within one year after service.  The rating decision did not provide a finding as to whether the Veteran was exposed to herbicides in service.  The June 2010 rating decision also denied service connection for a heart condition, claimed as heart valve leakage and weakness, on the grounds that STRs do not show treatment or diagnosis for a heart condition, and there is no medical evidence showing a heart condition manifested to a compensable degree within one year following discharge from service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).  

Since the last final denial, VA has received private and VA treatment records, as well as a contention by the Veteran that his coronary artery disease and hypertension are related to Agent Orange exposure while stationed in Korea, and a statement that he was assigned to guard duty for a two-week period at Camp Knox and witnessed individuals spraying.  This information constitutes new and material evidence as to service connection for hypertension and coronary artery disease.  The evidence goes towards the existence of an in-service event, specifically the circumstances under which the Veteran believes he was exposed to herbicides.  This evidence is presumed credible for the purposes of reopening an appellant's claims for coronary artery disease and hypertension.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  As to hypertension, the Board notes that although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that in 2006 the National Academy of Sciences (NAS) elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claims, and raises a reasonable possibility of establishing the claims.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims of entitlement to service connection for hypertension and coronary artery disease are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In a supplemental statement of the case issued in February 2016, the text of the "Reasons and Bases" reflects that the RO reopened, and adjudicated de novo, the claims for service connection for coronary artery disease and hypertension.  As such, the Veteran is not prejudiced by the Board's adjudication of these reopened claims de novo at this time.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, such as cardiovascular disease including hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Herbicide exposure is also presumed for veterans certain units that served in or near the Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).   The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Herbicide Exposure

The Veteran contends that his coronary artery disease, hypertension, and Parkinson's disease are a result of exposure to herbicides during active service.  Specifically, he has asserted in a May 2013 statement that he was exposed to herbicides when stationed at Camp Knox during his tour in South Korea, and that he saw individuals spraying when he was on guard duty for two weeks.  The Veteran's personnel records and service treatment records (STRs) indicate that he was part of the 6th Battalion, 80th Artillery.  His personnel records also indicate that he was stationed in South Korea from May 1966 to June 1967.  A response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that a review of the Veteran's 1967 unit history corroborated that the unit was stationed at Camp Knox, which was approximately 9 miles from the Demilitarized Zone (DMZ).  The unit history does not document use, storage, spraying, or transportation of herbicides.  Additionally, the unit history does not mention or document any specific duties performed by the unit members along the DMZ.  A May 2013 memorandum found that there was a lack of information required to corroborate service in Korea for the purpose of verification of herbicide exposure.  A May 2010 Request for Information also found no records of the Veteran being exposed to herbicides.  

The record thus does not reflect that the Veteran served in the DMZ at any point.  Additionally, the Veteran's tour of duty in South Korea ended in June 1967, almost a year before the April 1968 date when use of herbicides in the DMZ may be presumed.  Therefore, even if the Veteran had ventured into the DMZ at some point during his tour, or Camp Knox was considered to be close to the DMZ, herbicide exposure could not be presumed.  The Veteran's personnel records and STRs do not indicate that the Veteran served in the Republic Vietnam, which also supports a finding that the Veteran was not presumptively exposed to herbicides.  

The Board now turns to the possibility that the Veteran was exposed to herbicides on a factual, rather than presumptive, basis.  The Board recognizes that the Veteran sincerely believes that he saw individuals spraying herbicides around the perimeter of Fort Knox while he was performing guard duty.  However, the record does not indicate that the Veteran has a specific expertise making him competent to identify the substance he witnessed being sprayed as herbicides.  The DPRIS found that herbicides were not used by his unit at Camp Knox, and the record reflects that the Veteran left South Korea prior to the use of the herbicides in the country.  While the Board does not doubt the Veteran's credibility when he states that he saw a substance being sprayed while he was stationed at Camp Knox, this substance has not been identified by a competent source as an herbicide.  Considering that this spraying occurred before the period when herbicides were used in South Korea, and that there is no indication that the Veteran has training rendering him competent to identify herbicides, the most probative evidence of record does not demonstrate that it is at least as likely as not that the substance the Veteran saw being sprayed was an herbicide.  

Coronary artery Disease

Although a July 2006 treatment note indicates a diagnosis of coronary artery disease, a December 2005 treatment note found no significant artery disease.  The record thus supports a finding that the Veteran was diagnosed with coronary artery disease more than one year after separation from service in January 1968.  Therefore, service connection based on the chronic disease presumption is not available.  The Veteran has not indicated any incident in service other than herbicide exposure that he believes caused coronary artery disease, and his STRs do not contain any reference to heart disease.  His separation examination notes a normal heart.  As discussed above, the Board finds that the Veteran was not exposed to herbicides in service.  Therefore, the record does not reflect any in-service event that caused the Veteran's coronary artery disease.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for coronary artery disease is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

Hypertension

The Board finds that the Veteran was not exposed to herbicides in service, meaning that service connection thereby cannot be presumed, and nonpresumptive direct incurrence service connection based upon herbicide exposure is not available.  In a March 2010 statement, the Veteran contends that on the day of his release from service he was asked to lie down for a period of time to be rechecked for high blood pressure so that it would be low enough to allow him to be released from service.  He also stated that the family doctor treated the Veteran for hypertension after he returned from service.  A December 2010 statement from the Veteran's wife reiterated this account.  

Unfortunately, when VA contacted the practice identified by the Veteran as treating him for high blood pressure in the 1970s, the practice asserted in a May 2010 letter that the Veteran was not in the system and had not ever been a patient.  The earliest reference to hypertension in the record is a May 1998 private treatment record, and while it indicates that hypertension is not a new diagnosis, it does not state when the hypertension began, and is not sufficient to find that the Veteran was diagnosed with hypertension during or within a year of service.  

As to the Veteran's contention that upon separation his examiner did not write down his initial high blood pressure reading, but rather had the Veteran lie down until his blood pressure lowered and then only recorded the lower reading, it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity". Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  The November 1967 separation examination report form has space to record three blood pressure readings - sitting, recumbent, and standing.  The only blood pressure reading recorded is a sitting reading of 132/76.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  Neither the separation reading nor the other readings in the Veteran's STRs meet the level of hypertension.  The record does not contain clear evidence that the examiner did not accurately record the Veteran's blood pressure reading.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  See Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Therefore, the Veteran's allegation that the separation examiner inaccurately recorded or failed to record the Veteran's blood pressure reading does not rise to the level of rebutting the presumption of regularity.  Therefore, the Board finds that the Veteran's STRs, including the separation examination, are accurate and do not contain blood pressure readings in the hypertensive range.  

The Veteran also contends that he was diagnosed with and treated for hypertension within one year of service.  However, as stated above, VA's attempts to obtain these records were met with a response that the provider has no record that the Veteran was a patient.  The Board recognizes that it is often difficult to obtain old treatment records.  However, the Board must make a decision based upon the record, and the record does not contain a hypertension diagnosis prior to May 1998.  While the Veteran contends that he was told he had hypertension within one year of service, the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The record does not reflect that the Veteran has medical training making him competent to report on medical matters.  Therefore, the record lacks competent medical evidence of a hypertension diagnosis within one year of service, and the Board cannot find service connection based upon the chronic disease presumption.  As the Veteran has not pointed to any in-service incident causing hypertension other than herbicide exposure, which the Board has already determined has not been demonstrated, there is no other basis under which to consider direct service connection for hypertension.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

Parkinson's Disease

The Veteran's claim for Parkinson's disease rests solely on his contention that he was exposed to herbicides in service.  The Board has found that the Veteran was not exposed to herbicides.  The Veteran's STRs contain no notation referencing Parkinson's disease, and the Veteran has not pointed to any other in-service event that he believes caused Parkinson's disease.  Therefore, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved, and the Board must deny service connection for Parkinson's disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent, the appeal is granted.  

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Parkinson's disease is denied.


REMAND

As to the appeal for a higher initial rating for lumbar spine degenerative disc disease, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record do not provide sufficient findings so as to be deemed adequate and in compliance with Correia.  Accordingly, the Veteran must be afforded a new VA examination to address the deficiencies noted above.   

The claims folder should also be updated to include VA treatment records compiled since November 20, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Tuscaloosa VA Medical Center and all associated outpatient clinics dated from November 20, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his lumbar spine degenerative disc disease.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


